     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.1 Page 1 of 21




1    Andre L. Verdun (SBN 265436)
     Attorney at Law
2    1777 N Ventura Ave
3    Ventura, CA 93001
     Tel.: (619) 880-0110
4
     Fax: (866) 786-6993
5    Andre@VerdunLaw.com
6
     Attorneys for the Plaintiff,
7    Jessie Verdun
8
9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     JESSIE VERDUN,                     ) Case No.:
12                                      )
                                        )
13                  Plaintiff,          ) COMPLAINT
                                        )
14           v.                         )
                                        ) DEMAND FOR JURY TRIAL
15                                      )
     BANK OF AMERICA, N.A. and          )
16   DOES 1-10,                         )
                                        )
17                Defendants.           )
                                        )
18                                      )
                                        )
19                                      )
                                        )
20
21
22
23
24
25
26
27
28

                                           -1-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.2 Page 2 of 21




1                                     INTRODUCTION
2          1.   According to the FBI, Identity Theft is the fastest growing crime in the
3    United States.    In June 2020, Jessie Verdun became one of the millions of
4    Americans to become a victim of identity theft.
5          2.   In 2020, as a result of the COVID-19 pandemic, Mr. Verdun became
6    eligible for pandemic assistance income, and began receiving unemployment
7    benefits from the State of California, which were directly loaded onto Mr. Verdun’s
8    Bank of America debit card.
9          3.   That the unemployment benefits were loaded on a Bank of America
10   debit card account was the result of an exclusive arrangement between the
11   California Employment Development Department (“EDD”) and Bank of America for
12   the distribution of unemployment benefits to California residents.
13         4.   In June 2020, Mr. Verdun learned that his unemployment benefits were
14   stolen from his debit card account. On the day he discovered the theft, Mr. Verdun
15   notified Bank of America told Bank of America about the theft. He told Bank of
16   America that the transaction was fraudulent. The only solution offered by Bank of
17   America was to place a freeze on his account.
18         5.   On or about August 24 and September 22, Mr. Verdun mailed proof of
19   the theft to Bank of America. In response, Bank of America did not contact Mr.
20   Verdun to discuss the issue further and it refused to return his money.
21         6.   Numerous other California consumers have complained to Bank of
22   America of similar fraud regarding their unemployment benefit debit card accounts.
23   Cases include Yick v. Bank of America, 3:21-cv-00376 (U.S.D.C. N.D. Cal. 2021),
24   Wiggins v. Bank of America, N.A., 2:21-cv-00319 (U.S.D.C. E.D. 2021), Rodriguez
25   v. Bank of America, N.A. 3:21-cv-00494, and Mosson v. Bank of America, N.A.
26   (3:21-cv-00743), among others.
27         7.   And the news has been flooded with reports of EDD hacks of Bank of
28   America accounts almost instantly after pandemic related benefits started being

                                           -2-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.3 Page 3 of 21




1    issued,1 and countless people have reported they are the victim of fraud even
2    though they never used their debit cards.
3          8.   Numerous individuals in California report calling Bank of America and
4    never being able to reach anyone that could assist them.
5          9.   In an article printed by CalMatters.org, Stephanie Moore of Los Angeles
6    said in an interview: “It’s kind of like a nightmare . . . Every day I’m wondering
7    what’s more important. Do I get on the phone with the bank and try again so I have
8    a place to sleep tomorrow, or do I just accept that I’m going to be on the street and
9    focus on my job search? Because you can’t do both.”
10         10. A Bank of America employee also told CalMatters.org “We’re actually
11   no longer allowed to tell them a timeframe, because we have no clue…Every day,
12   I talk to 30 people with the same story. I just pray for them after my shift, honestly.”2
13         11. For instance, Tatiana Solorzano, a single mother, received her
14   unemployment benefits through a Bank of America debit card. One day, she
15   noticed a strange transaction on her account from another bank showing just
16   1
       KPIX–CBS SF Bay Area story “Victims of Bank of America EDD Debit Card
17   Fraud Tell Stories of Fake Charges, Long Waits, Closed Claims,” (Dec. 22,
18   2020), available at https:// sanfrancisco.cbslocal.com/2020/12/22/victims-of-
     bank-of-america-edd-debit-card-fraud-tell-stories-of-closed-claims-frustration-
19   loss/.
20
     LA Times “California unemployment fraud totals over $11 billion - Los Angeles
21
     Times”, available at, https://www.latimes.com/california/story/2021-01-
22   25/california-unemployment-fraud-11-billion-investigations
23
     CalMatters, “How Bank of America Helped Fuel California’s Unemployment
24   Meltdown,” (Nov. 20, 2020), available at https://calmatters.org
25   /economy/2020/11/how-bank-of-america-helped-fuel-californias-unemployment-
     meltdown/.
26   2
       CalMatters, “How Bank of America Helped Fuel California’s Unemployment
27   Meltdown,” (Nov. 20, 2020), available at https://calmatters.org
28   /economy/2020/11/how-bank-of-america-helped-fuel-californias-unemployment-
     meltdown/.
                                           -3-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.4 Page 4 of 21




1    zeros. It happened the second day, then again, the third day. On the third day, a
2    fraudulent transaction removed $1,003 from her account.
3          12. Brandon Birkhofer reported that he “went to the bank to withdraw money
4    from my EDD account and it said I had reached my daily limit.” He learned later
5    that fraudsters pulled money out of his account five days in a row – he’s out $5,000.
6          13. Gail Goertzen lost $4,000 from an ATM at Bank of America where a
7    fraudster withdrew $1,000 four days in a row.
8          14. A victim known simply as Heather had money from her Bank of America
9    EDD debit card drained in Las Vegas. After learning of the fraud, she “was on the
10   phone for seven-and-a-half hours, disconnected every time. You get to the point
11   where you are just exhausted.”
12         15. Martha Galvan, an EDD benefit recipient, noticed an unusual $53 dollar
13   charge on her EDD debit card from Doordash in October. The delivery was in San
14   Francisco and Galvan lives in Southern California.
15         16. Gary Stoefen also had two fraudulent charges from DoorDash and the
16   numerous other charges from all over the country, which he did not make, charged to
17   his Bank of America EDD debit card. Stoefen said in a media interview, “The
18   important thing is, I never have used the card. I only used the account number to
19   transfer money to my credit union.” “I can't seem to get a dime back from Bank of
20   America. They have not been helpful whatsoever, and it takes about two hours to
21   get through to them,” said Stoefen.
22         17. EDD benefit recipient Rob Thurber recalls that after being victimized by
23   fraudulent transactions on his Bank of America issued EDD debit card that, “I went
24   to pull out a thousand, and it said ‘insufficient funds,’” and that after it called Bank
25   of America to report the fraud, “I waited on hold for seven hours.” Two days later,
26   Thurber received a letter from Bank of America in the mail telling him his claim was
27   closed, identical to dozens of others. Thurber appealed. But a month-and-a-half
28   later, he was still waiting. “It’s extremely frustrating. It really feels like they don’t

                                           -4-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.5 Page 5 of 21




1    care,” said Thurber. “It makes me sad because I am already struggling with the
2    fact that I am not providing the way that I want to provide for my family,” said
3    Thurber.
4            18. As a result of Bank of America’s unlawful acts and omissions, Mr.
5    Verdun suffered actual damages in the form of serious and severe physical and
6    emotional injury, emotional distress, including nervousness, stress, headaches,
7    embarrassment, humiliation, anger, loss of concentration at work and home, fear,
8    hopelessness, sleep problems, gastrointestinal problems, frustration, anxiety,
9    depression, irritation, and loss of enjoyment of life, among other negative
10   emotions.
11                               JURISDICTION AND VENUE
12           19. Defendants are authorized to do business and do conduct business in
13   California.
14           20. Jurisdiction of this Court arises under 28 U.S.C. § 1337, and
15   supplemental jurisdiction exists for any state law claims pursuant to 28 U.S.C. §
16   1367.
17           21. Venue is proper in that Defendants transact business here and the
18   conduct complained of occurred here.
19                                        PARTIES
20           22. JESSIE VERDUN (“Mr. Verdun” or “Plaintiff”) is and at all times herein
21   mentioned was a natural person that resided in the City of Santa Paula, in the
22   County of Ventura, in the United States of America.
23           23. BANK OF AMERICA, N.A. (“Defendant” or “Bank of America”) is and at
24   all times herein mentioned was, a bank organized under the laws of the United
25   States and conducted business in the State of California.
26           24. All acts of the Defendants’ employees as hereafter alleged were
27   authorized or ratified by the owner or managing agents of Bank of America.
28   ///

                                           -5-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.6 Page 6 of 21




1          25. The true names and capacities, whether individual, corporate,
2    associate, or otherwise, of defendants DOES 1-10 inclusive, are unknown to
3    Plaintiff, who therefore sues said defendants by such fictitious names. Plaintiff will
4    amend this complaint to show their true names and capacities once ascertained.
5    Plaintiff is informed and believe, and thereon allege that each of said Defendants
6    are responsible in some manner for the events and happenings, and proximately
7    caused the injuries and damages hereafter alleged.
8                                 FACTUAL ALLEGATIONS
9    Bank of America’s Contract with EDD
10         26. The California Employment Development Department (“EDD”) is a
11   branch of the California government that distributes benefits payment to California
12   residents for different types of state services, such as unemployment insurance
13   benefits, among others.
14         27. In 2010, Bank of America entered into an exclusive arrangement with
15   California EDD to issue debit cards from which people entitled to EDD benefits
16   could access their money, substituting paper checks for the delivery of EDD
17   benefits. A factor that EDD considered when choosing to contract with Bank of
18   America was Defendant’s promise of quality fraud monitoring for EDD.
19         28. In 2015, Bank of America stated in its proposal to renew its contract with
20   the EDD that it “fully intend[s] to apply the most rigorous fraud detection
21   procedures,” including “employ[ing] the highest level of security and fraud
22   safeguards” based on “multiple layers of extensive security” and a “multi-faceted
23   approach to combat fraud.” The proposal specifically promises that Bank of
24   America would provide “fraud monitoring” for all EDD cards and accounts, and to
25   employ technology that Bank of America stated would provide “immediate
26   response to emerging fraud trends” and allow fraudulent transactions to be
27   “declined in real time.”
28   ///

                                           -6-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.7 Page 7 of 21




1          29. Bank of America debit cards use only a magnetic strip to transmit
2    information, which is a method that allows for information to be captured easily by
3    fraudsters. That is because these card stripes are "static" in that same information
4    being transmitted with each use of the card. Therefore, if the information on the
5    magnetic strip can be captured, it can be used to future fraudulent use.
6          30. In an effort to combat consumer fraud enabled by magnetic strips, the
7    financial industry began using an EMV chip innovation as the business standard.
8    EMV chips are "dynamic," which means the information they contain can be
9    collaborated with, modified, and refreshed. An EMV chip makes a new electronic
10   mark for every exchange, making information from past EMV chip card buys
11   pointless to would-be criminals, decreasing the danger of fake, unapproved
12   transactions.
13         31. In 2014, Bank of America began using chip technology on all new
14   consumer debit cards issued after that time. Bank of America said, “chip
15   technology is an important tool in increasing card security, and we want our
16   customers to have the best possible experience when using their payment cards.”
17   The executive added that the “new chip-enabled cards will improve security of
18   customers’ transactions.”
19         32. However, when Bank of America issued EDD debit cards, it chose to
20   use the magnetic stripe only, and did not use the EMV technology.
21         33. This conduct did not comport with Bank of America’s promise to
22   safeguard the EDD accounts:
23   “Zero Liability” and “24/7” Customer Service
24         34. Bank of America promises that EDD benefits holders that are subject to
25   fraud will not be responsible for unauthorized transactions. Bank of America’s
26   FAQs section on their website concerning EDD cards, Bank of America states:
27   “Am I responsible for transactions that I did not make?” then answers the question
28   by stating: “Zero Liability” policy “protects you against fraudulent transactions.”

                                           -7-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.8 Page 8 of 21




1    Mr. Verdun is a victimiz of identity theft
2          35. Jessie Verdun is a victim of identity theft.
3          36. On or about June 6, 2020, Jessie Verdun attempted to purchase food
4    using his Bank of America EDD debit card, but the purchase was declined.
5          37. After his purchase was declined, Jessie Verdun went home and
6    accessed this Bank of America EDD website, but he was locked out.
7          38. On June 6, 2020, minutes after learning he could not access his online
8    account, Jessie Verdun called Bank of America and was told by the person
9    answering the phone that $4,100 was missing from his EDD account.
10         39. During the June 6, 2020 call, the Bank of America representative told
11   Jessie Verdun that Mr. Verdun had previously called Bank of America and
12   requested that $4,100 to be transferred to his savings account. Jessie Verdun told
13   Bank of America that he never called Bank of America to make any such request.
14         40. Bank of America responded that its notes on the account stated that
15   someone called in, attempted the transfer money from Mr. Verdun’s account, but
16   did not have the information to confirm the account belonged to Mr. Verdun. The
17   person pretending to be Mr. Verdun then called back, verified the account, and
18   requested a transfer of money from the account.
19         41. Mr. Verdun informed Bank of America that the caller was not him. He
20   further asked Bank of America why it would transfer the money when the caller
21   could not verify the account on the first call.
22         42. In response, Bank of America indicated it would only freeze the account,
23   but could not process any type of fraud claim. The operator stated that Plaintiff
24   would have to call the claims department Monday to make a claim.
25         43. On or about June 8, 2020, Mr. Verdun called Bank of America in order
26   to make a claim in order to has his money returned to his account. After waiting on
27   hold for 8 hours, he was able to provide Bank of America with information relating
28   to the fraud. However, all Bank of America would do was close his account and

                                           -8-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.9 Page 9 of 21




1    open a new one.
2          44. In order to have his EDD card reissued, Bank of America required that
3    Mr. Verdun call a different number. Mr. Verdun called this number, and after
4    waiting hours on hold, he was able to request the replacement card.
5          45. And then, in order to actually lodge a fraud claim with Bank of America
6    that it would investigate, he had to call a third number. Mr. Verdun called this
7    number, and despite being on hold for more than 8 hours, Bank of America never
8    accepted his call.
9          46. On June 8, 2020, Jessie Verdun called back and waited on hold the
10   entire day, but no one answered the phone.
11         47. On June 9, 2020, Jessie Verdun called and again waited on hold for
12   hours, but no one answered the phone. While waiting on hold, Jessie Verdun also
13   called the Ventura Police Department and filed an identity theft police report.
14         48. On August 24, 2020, Jessie Verdun was able to get a copy of the police
15   report (which was delayed due to COVID-19) and sent the report along with a
16   completed FTC fraud affidavit to Bank of America.
17         49. On September 22, 2020, after receiving no response from Bank of
18   America, Jessie Verdun mailed the documents to Bank of America a second time,
19   via certified mail, and further wrote that he had not heard any results from Bank of
20   America regarding his request for an investigation to his claim of identity theft.
21         50. Bank of America has not responded to either of the two letters seeking
22   information about the status of his fraud investigation, and has not otherwise
23   contacted Mr. Verdun about the fraud or requested any additional information. And
24   Bank of America has not returned the disputed amount to Mr. Verdun.
25         51. As a result of Bank of America’s unlawful acts and omissions as stated
26   above, Mr. Verdun suffered actual damages as described above.
27   ///
28   ///

                                           -9-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.10 Page 10 of 21




1                                   CLAIMS FOR RELIEF
2                FIRST CLAIM – ELECTRONIC FUNDS TRANSFER ACT
3          52. Mr. Verdun repeats the foregoing paragraphs as if fully restated herein.
4          53. At all material times relevant to this lawsuit, Mr. Verdun’s account was
5    an “account” as that term is defined under 15 U.S.C. § 1693a(2).
6          54. At all material times relevant to this lawsuit, Mr. Verdun was a
7    “consumer” as that term is defined under 15 U.S.C. §1693a(5).
8          55. At all material times relevant to this lawsuit, the $4,100 debit from Mr.
9    Verdun’s EDD benefits was an “unauthorized electronic fund transfer” as that term
10   is defined under 15 U.S.C. § 1693a(11) and constituted an “error” as that term is
11   defined under 15 U.S.C. § 1693f(f).
12         56. Mr. Verdun properly notified Bank of America of the fraudulent online
13   transactions (or “error”) pursuant to 15 U.S.C. § 1693.
14         57. Bank of America did not provisionally credit Mr. Verdun’s account within
15   ten (10) business days after receiving notice of the unauthorized electronic fund
16   transfer in violation of 15 U.S.C. § 1693f(c).
17         58. Bank of America did not make a good faith investigation of the error
18   asserted by Mr. Verdun with respect to the unauthorized electronic fund transfer in
19   violation of 15 U.S.C. § 1693f(a)3.
20         59. Bank of America did not have a reasonable basis for believing the
21   unauthorized benefit transfer was not an error in violation of 15 U.S.C. §
22   1693f(e)(2).
23         60. Bank of America violated 15 U.S.C. § 1693 et seq., by failing to deliver
24   or mail to the consumer an explanation of its findings within three business days
25   after the conclusion of its investigation that an error did not occur, and upon request
26   of the consumer, promptly deliver or mail to the consumer reproductions of all
27   documents which the financial institution relied on to conclude that such error did
28   not occur as required by 15 U.S.C. § 1693f(d).

                                          -10-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.11 Page 11 of 21




1          61. As a result of Bank of America’s violations, Mr. Verdun is entitled to
2    statutory damages pursuant to 15 U.S.C. § 1693m(a)(2).
3          62. As a result of Bank of America’s violations, Mr. Verdun suffered actual
4    damages, under 15 U.S.C. § 1693m(a)(1), in the form of out-of-pocket losses,
5    serious and severe physical and emotional injury, and other actual damages as
6    described above.
7          63. Bank of America failed to limit the consumer's liability (here, to $50)
8    pursuant to § 1693g(a) and (e), and, Plaintiff is entitled to treble damages for Bank
9    of America’s failure to provisionally credit his account pursuant to § 1693f(e).
10         64. Bank of America knowingly and willfully concluded that the unauthorized
11   electronic transfer was not an error when such conclusion could not reasonably
12   have been drawn from the evidence available to Bank of America at the time of its
13   investigation, thus in violation of 15 U.S.C. § 1693f(e)(2). As a result, Bank of
14   America is liable to Mr. Verdun for a trebling of his actual damages. 15 U.S.C.
15   §1693f(e)(2) and 15 U.S.C. §1693m(a)(1).
16         65. Bank of America failed to limit the consumer's liability (here, to $50)
17   pursuant to §§ 1693g(a) and (e), and Plaintiff is entitled to treble damages for
18   failing to provisionally credit pursuant to 1693f(e).
19               SECOND CLAIM – CALIFORNIA IDENTITY THEFT ACT
20                               (Cal Civil Code § 1798.92 et. seq)
21         66. Mr. Verdun repeats the foregoing paragraphs as if fully restated herein.
22         67. Bank of America is a “claimant” within the meaning of Civil Code §
23   1798.92(a) in that it is a person who purports to have a claim for money or interest
24   in property in connection with a transaction procured by identity theft.
25         68. Bank of America was required to limit Plaintiff’s liability to $50. It is that
26   amount in excess of $50 which Bank of America has refused to return, that Bank
27   of America “has or purports to have” a claim or interest in. The bank possesses
28   money belonging to Plaintiff in violation of the law.

                                           -11-
                                  COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.12 Page 12 of 21




1          69. Mr. Verdun is a “victim of identity theft” within the meaning of Civil Code
2    § 1798.92(c) in that he is a person who has had his personal identifying information
3    used without authorization by another to obtain credit, goods, services, money, or
4    property which Mr. Verdun did not use or possess, and he has filed a police report
5    in this regard pursuant to Penal Code § 530.5.
6          70. Mr. Verdun is a victim of identity theft within the meaning of Penal Code
7    § 530.5, in connection with the fraudulent withdrawals/transactions.
8          71. Bank of America’s acts and omissions violated Civil Code §§ 1798.92
9    and 1798.93 including, but not limited to, the sections listed below.
10         72. Pursuant to Civil Code § 1798.93(c)(1), Mr. Verdun is entitled to a
11   declaration that he was a victim of identity theft regarding these fraudulent
12   transactions, as discussed above.
13         73. Mr. Verdun is entitled to a declaration that any security interest or other
14   interest that Bank of America may have obtained in Mr. Verdun’s property is void
15   and unenforceable.
16         74. Pursuant to Civil Code § 1798.93(c)(5), Mr. Verdun is entitled to
17   damages, attorney fees, costs, and any equitable relief the court deems
18   appropriate.
19         75. Pursuant to Civil Code § 1798.93(c)(6), Mr. Verdun is entitled to a civil
20   penalty of $30,000. Mr. Verdun provided written notice to Bank of America, at least
21   thirty days prior to filing an action, at the address designated by Bank of America
22   for complaints related to credit reporting issues, that a situation of identity theft
23   might exist and explaining the basis for that belief. Bank of America failed to
24   diligently investigate Mr. Verdun’s notification of a possible identity theft, and
25   continued to pursue its claims against Mr. Verdun (by refusing to re-credit his
26   account, and maintaining its possessory interest in the funds) after being
27   presented with facts that establish Mr. Verdun was a victim of identity theft.
28         76. As a result of Bank of America’s violations, Mr. Verdun is entitled to

                                          -12-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.13 Page 13 of 21




1    recover statutory damages, actual damages, reasonable attorney’s fees, and
2    costs.
3                                THIRD CLAIM – CONVERSION
4          77. Mr. Verdun repeats the foregoing paragraphs as if fully restated herein.
5          78. Bank of America wrongfully exercised control over Mr. Verdun’s
6    personal property.
7          79. Mr. Verdun had a possessory interest in the disability funds placed in
8    his Bank of America account.
9          80. Bank of America intentionally took a possessory interest in such funds,
10   and refused to recredit or release them, depriving Mr. Verdun access to his
11   personal property.
12         81. Bank of America intentionally took possession of nearly $4,100 and has
13   possessed Plaintiff’s money for almost a year and still refuses to return his money.
14         82. Bank of America prevented Mr. Verdun from having access to these
15   funds for nearly a year at the time of the filing.
16         83. Bank of America refuses to return the funds despite Mr. Verdun’s
17   demands.
18         84. Mr. Verdun did not consent to the withdrawal from his account that was
19   not made by him.
20         85. Mr. Verdun was harmed as a result, and Bank of America’s conduct was
21   a substantial factor in causing Mr. Verdun’s harm. As a result of Bank of America’s
22   conversion, Mr. Verdun suffered actual damages, in the form of out-of-pocket
23   losses, serious and severe physical and emotional injury, and other actual
24   damages as described above.
25         86. Bank of America acted with oppression and/or malice, thereby entitling
26   Mr. Verdun to punitive damages in an amount to be determined at trial. Bank of
27   America acted in a despicable manner and acted with a conscious disregard to the
28   rights of Mr. Verdun.

                                          -13-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.14 Page 14 of 21




1               FOURTH CLAIM – NEGLIGENT TRAINING AND SUPERVISION
2          87. Mr. Verdun incorporates by reference the above paragraphs as though
3    fully stated herein below.
4          88. Bank of America negligently trained and supervised its employees and
5    agents as to the performance of their job duties. As a result of such negligent
6    instruction and supervision, the employees/agents, while carrying out their job
7    duties, caused injury and damage to Mr. Verdun.
8          89. As a direct and proximate result of Bank of America’s unlawful conduct,
9    Mr. Verdun has suffered actual damages as described above.
10         90. Bank of America acted with oppression and/or malice, thereby entitling
11   Mr. Verdun to punitive damages in an amount to be determined at trial. Bank of
12   America acted in a despicable manner and acted with a conscious disregard to the
13   rights of Mr. Verdun.
14                               FIFTH CLAIM – NEGLIGENCE
15         91. Mr. Verdun incorporates by reference the above paragraphs as though
16   fully stated herein below.
17         92. Bank of America’s outrageous, abusive and reckless acts as described
18   herein constituted negligence.
19         93. Bank of America negligently inflicted emotional distress upon Mr.
20   Verdun.
21         94. Bank of America breached a duty imposed and failed to exercise
22   ordinary care.
23         95. Bank of America owed Mr. Verdun a duty to refrain from unlawful
24   activities (California Civil Code § 1798.92 et seq., 15 U.S.C. § 1693f, conversion
25   (Penal Code § 507), and to properly investigate and respond to claims of identity
26   theft and unauthorized fraudulent transactions (Civil Code § 1798.92 et seq, 15
27   U.S.C. §1693(f)), and a duty pursuant to the written agreement between the
28   parties.

                                           -14-
                                  COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.15 Page 15 of 21




1          96. The breach of such duty proximately caused injury to Mr. Verdun.
2          97. The injury resulted from an occurrence the nature of which these
3    statutes were designed to protect Mr. Verdun from.
4          98. Mr. Verdun is a member of the class of persons the statutes were
5    designed to protect.
6          99. Bank of America’s conduct, as described herein, was wrongful conduct
7    in that Bank of America conducted its business in an abusive, oppressive, and
8    harassing manner.
9          100. As a direct and proximate result of Bank of America’s unlawful conduct,
10   Mr. Verdun has suffered actual damages as described above.
11         101. Bank of America’s wrongful conduct as described herein actually and
12   proximately caused Mr. Verdun’s harm, as noted above.
13         102. Bank of America acted with oppression, and/or malice, thereby entitling
14   Mr. Verdun to punitive damages in an amount to be determined at trial. Bank of
15   America acted in a despicable manner and acted with a conscious disregard to the
16   rights of Mr. Verdun.
17     SIXTH CLAIM – VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY
18                                             ACT
19         103. Mr. Verdun incorporates by reference the above paragraphs as though
20   fully stated herein below.
21         104. The California Consumer Privacy Act (“CCPA”), Cal. Civ. Code §
22   1798.100, et seq., provides consumers with a private right of action against
23   businesses when their personal information is subject to unauthorized access,
24   theft, or disclosure as a result of a business’s breach of its duty to take reasonable
25   steps to protect that information.
26         105. Mr. Verdun is a “consumer” as defined in the CCPA.
27         106. Bank of America is a “business” as that term is defined in the CCPA and
28   therefore is subject to liability to thereunder.

                                           -15-
                                  COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.16 Page 16 of 21




1          107. Bank of America directly or indirectly collected Mr. Verdun’s personal
2    information as defined in Cal. Civ. Code § 1798.81.5(d)(1)(A), including but not
3    limited to Mr. Verdun’s name or first initial, last name and account number or credit
4    or debit card numbers, in combination with any required security codes, access
5    codes, or passwords that would permit access to an individual’s financial accounts.
6          108. Mr. Verdun’s collective personal information was collected, stored,
7    and/or transmitted by Bank of America in a nonencrypted and nonredacted form,
8    or in some other form that permitted unauthorized individuals to access that
9    information in violation of the CCPA.
10         109. As a business, Bank of America had a duty under CCPA to implement
11   and maintain reasonable security procedures and practices appropriate to the
12   nature of Mr. Verdun’s personal information.
13         110. Bank of America breached its duty to implement and maintain
14   reasonable security procedures and practices appropriate to the nature of Mr.
15   Verdun’s personal information by, among other things, issuing EDD debit cards to
16   Mr. Verdun with magnetic stripes but without EMV chip technology.
17         111. Upon information and belief, Bank of America further failed to implement
18   and maintain reasonable security measures by transferring information regarding
19   Mr. Verdun’s EDD debit card to, and storing it on, unsecured or inadequately
20   secured data storage devices, including at EDD.
21         112. As a direct and proximate result of Bank of America’s failure to
22   implement and maintain reasonable security procedures and practices appropriate
23   to the nature of Mr. Verdun’s personal information, Mr. Verdun’s suffered
24   unauthorized access and exfiltration, theft, or disclosure of their nonencrypted and
25   nonredacted personal information. Mr. Verdun’s never authorized such disclosure
26   of their personal information.
27         113. Bank of America knew or should have known that issuing EDD debit
28   cards with magnetic stripes but without EMV chip technology was not a reasonable

                                          -16-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.17 Page 17 of 21




1    security procedure or practice appropriate to the nature of Mr. Verdun’s personal
2    information and that a data breach resulting in the unauthorized access and
3    exfiltration, theft, or disclosure of Mr. Verdun’s personal information was highly
4    foreseeable.
5           114. As a direct and proximate result of the unauthorized access and
6    exfiltration, theft, or disclosure of their nonencrypted and nonredacted personal
7    information, Mr. Verdun was injured and lost and/or continue to lose money or
8    property, including but not limited to the monetary value of unauthorized
9    transactions on the EDD debit cards issued by Defendant, the loss of Mr. Verdun’s
10   protected privacy interests in the confidentiality and privacy of his personal
11   information, nominal damages, and additional losses as described above.
12          115. Mr. Verdun seeks relief under Cal. Civ. Code § 1798.150(a), including
13   but not limited to recovery of actual damages as stated above, statutory damages,
14   private and public injunctive relief, declaratory relief, his costs of suit, attorney’s
15   fees pursuant to Cal. Code Civ. Proc. § 1021.5 or other appliable law, and any
16   other relief the court deems proper.
17     SIXTH CLAIM – VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION
18                               LAW (Bus. & Prof. code § 17200)
19          116. Mr. Verdun repeats the foregoing paragraphs as if fully reinstated
20   herein.
21          117. California’s Unfair Competition Law (“UCL”) prohibits any “unlawful,
22   unfair, or fraudulent business act or practice.” Cal. Bus. & Prof Code § 17200, et
23   seq.
24          118. Bank of America’s unlawful business acts and/or practices as alleged
25   herein have violated numerous laws and/or regulations and said predicate acts are
26   therefore per se violations of Bus. and Prof. Code § 17200 et seq. Business and
27   Professions Code §§ 17200-17205 prohibits business acts and practices that are
28   unlawful, unfair and deceptive.

                                           -17-
                                  COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.18 Page 18 of 21




1           119. As alleged herein, Bank of America expressly represented to Plaintiff
2    and all other EDD benefit recipients, among other things, that EDD cardholders
3    would have “Zero Liability” for unauthorized transactions, and that customer
4    service representatives would be available 24 hours a day, 7 days a week, to
5    address Plaintiff’s and all other EDD benefit recipients’ issues regarding
6    unauthorized transactions.
7           120. Bank of America’s “unfair” acts and business practices include, among
8    other things: (a) failing to store and transmit private information belonging to EDD
9    benefit recipients in a safe and secure manner; (b) representing to the EDD, while
10   engaging in contract negotiations to secure the exclusive contract to provide
11   benefits to EDD benefit recipients, that benefits would be provided to EDD benefit
12   recipients using Bank of America debit cards and card services that would be
13   subject to the highest standards in fraud monitoring, and then failing to equip its
14   EDD debit cards with EMV microchip technology even though Bank of America
15   knew and stated publicly that EMV microchips were the best available anti-fraud
16   technology; (c) representing to EDD benefit recipients assistance is available
17   “24/7” and despite representing that “Telephoning is the best way of keeping your
18   possible losses down” failing to provide reasonable or adequate telephone
19   assistance to Plaintiff and other California EDD benefit recipients; (d) failing to
20   investigate and resolve Plaintiff’s claims of unauthorized transactions in a timely
21   manner, as well as claims made by countless other EDD benefit recipients, despite
22   its “Zero Liability” policy for unauthorized transactions; and (e) failing to extend
23   provisional credit to Plaintiff in cases where it is unable to timely investigate and
24   resolve fraud claims. Bank of America’s acts, omissions, and conduct are “unfair”
25   under the UCL because those acts, omissions, and conduct, as alleged herein,
26   violated public policy and constitute false, unethical, oppressive, and unscrupulous
27   activities that caused substantial injury to EDD benefit recipients, including to
28   Plaintiff.

                                          -18-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.19 Page 19 of 21




1          121. Bank of America has engaged in “unlawful” acts and business practices
2    by violating multiple laws, including the California Consumer Privacy Act, as
3    alleged herein; Regulation E of the federal Electronic Funds Transfer Act
4    (“Regulation E”), which requires Bank of America to limit EDD cardholders’ liability
5    for unauthorized transactions and to extend provisional credit to EDD cardholders
6    in cases where a fraud claim is not resolved within ten business days; and
7    California statutory and common law, as alleged herein.
8          122. Bank of America has engaged in “fraudulent” acts and business
9    practices because its false representations to EDD cardholders that they would
10   have “Zero Liability” for unauthorized transactions and that customer service
11   representatives would be available 24 hours a day, 7 days a week were likely to
12   deceive, and did deceive, Plaintiff and other EDD benefit recipients into using Bank
13   of America’s EDD debit card services to receive EDD benefits (instead of, for
14   example, opting to receive EDD benefits via paper check) and into using Bank of
15   America’s EDD debit card services with substantially less vigilance than they
16   otherwise would have, had they known about Defendant’s fraudulent acts and
17   business practices and false representations, as alleged herein.
18         123. As a result of Bank of America’s violations of the UCL, Plaintiff is entitled
19   to private and public injunctive relief: (a) prohibiting Bank of America from
20   continuing its unfair, unlawful, and deceptive business practices, and (b) requiring
21   Bank of America to take reasonable measures to prevent future unauthorized use
22   of EDD debit cards and accounts and to ensure timely and adequate processing
23   of EDD cardholders’ claims regarding unauthorized or fraudulent use of their EDD
24   debit cards or accounts.
25         124. As a result of Bank of America’s violations of the UCL, Mr. Verdun has
26   suffered injury in fact and lost money or property, including but not limited to the
27   funds lost to fraud that have not been reimbursed, fees paid to Bank of America,
28   and lost interest that would have accrued on funds during the period of time when

                                          -19-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.20 Page 20 of 21




1    the funds were unavailable due to Bank of America’s failure to timely and
2    adequately investigate claims of unauthorized transactions and other violations of
3    the UCL. Plaintiff is entitled to restitution.
4                                    PRAYER FOR RELIEF
5          125. WHEREFORE, Mr. Verdun, respectfully prays that judgment be entered
6    against Defendants for the following:
7              a. Actual, statutory, and punitive damages, reasonable attorney’s fees
8                 and costs;
9              b. Statutory damages pursuant to 15 U.S.C. § 1693m(a)(2), Cal. Civ.
10                Code § 1798.93(c)(6), and Cal. Civ. Code § 1798.150(a);
11             c. Actual damages available under common law and pursuant to 15
12                U.S.C. § 1693m(a)(1), Cal. Civ. Code § 1798.93(c), and Cal. Bus. &
13                Prof. Code § 17200;
14             d. Treble damages of Mr. Verdun’s actual damages, pursuant to 15
15                U.S.C. §§ 1693f(e) & 1693m(a)(1);
16             e. Declaratory and private and public injunctive relief pursuant to Cal.
17                Civ. Code § 1798.93, Cal. Civ. Code § 1798.150(a)(1)(B), and Cal.
18                Bus. & Prof. Code § 17200;
19             f. Costs and reasonable attorney’s fees pursuant to 15 U.S.C.
20                §1693m(a)(3) and Cal. Civil Code §1798.93;
21             g. All other relief this Court deems just and proper.
22
23   Dated: May 28, 2021
24                                                 /s Andre L. Verdun
25                                                Andre Verdun,
                                                  Attorneys for Plaintiff
26
27
28

                                          -20-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
     Case 3:21-cv-01196-LAB-MSB Document 1 Filed 05/28/21 PageID.21 Page 21 of 21




1                                DEMAND FOR JURY TRIAL
2               Please take notice that Plaintiff, Mr. Verdun demands trial by jury in this
3    action.
4
5    Dated: May 28, 2021
6                                                /s Andre L. Verdun   _
7                                              Andre Verdun,
                                               Attorneys for Plaintiff
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -21-
                                 COMPLAINT FOR DAMAGES
     Verdun v. Bank of America
